—In an action to *551recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Rutledge, J.), dated June 5,1992, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is reversed, on the law, with costs, and the plaintiffs’ motion is denied.
We find that the defendant has raised triable issues of fact with regard to whether it was in compliance with the Window Guard Law (New York City Health Code [9 RCNY] § 131.15), notwithstanding the defendant’s failure to install window guards in the plaintiffs’ apartment (see, Zuckerman v City of New York, 49 NY2d 557), and whether such a violation, if any, constituted negligence on the part of the defendant (see, Alharb v Sayegh, 199 AD2d 229). Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.